Citation Nr: 1443248	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  09-29 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for non-ischemic cardiomyopathy.


REPRESENTATION

Veteran represented by:	Michael J. Kelley, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran served on active duty from September 1984 to July 1987.  

This claim comes before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

The Veteran testified in support of this claim during a hearing held at the RO before the undersigned Veterans Law Judge in April 2011.  In September 2011, the Board remanded this claim to the Agency of Original Jurisdiction (AOJ) for additional action.


FINDING OF FACT

The positive and negative evidence is in equipoise regarding whether the Veteran's non-ischemic cardiomyopathy initially manifested during active service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, non-ischemic cardiomyopathy was incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for non-ischemic cardiomyopathy on the basis that symptoms of this condition initially manifested during active service, in September 1986.  According to his initial application for compensation, a November 2012 letter and his April 2011 hearing testimony, in April 1986, one month after competing jungle school, he began having difficulty breathing.  Doctors ordered four different x-rays and, based on normal results, told the Veteran he had allergies.  Allegedly, on September 16, 1986, a doctor nonetheless noted a prominent (slightly enlarged) round heart and, years later, when the Veteran was still complaining of breathing difficulties, doctors further tested him and discovered that he had non-ischemic cardiomyopathy and an enlarged heart.  Allegedly, he told his cardiologist about the in-service finding; the cardiologist mentioned that it was good to know the heart condition did not start in 2005 and there was a history of it.  The Veteran contends that his cardiologist's October 2012 written opinion regarding the etiology of his condition is sufficient to grant his claim.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013). 

The record in this case satisfies all three elements of a service connection claim. First, private medical reports dated since 2005, a report of VA examination conducted in October 2012, and an October 2012 letter from Michael S. Stauder, M.D., confirm that the Veteran currently has non-ischemic cardiomyopathy, first diagnosed in 2005.  

Second, service treatment records show that in 1986 the Veteran presented with various complaints, including coughing and right flank and back pain.  In September 1986, an examiner noted wheezing in the lungs and, as alleged, a prominent (slightly enlarged) round heart.  The Veteran was diagnosed as having a possibly enlarged heart.  X-rays of the chest and ribs were normal.  On separation examination conducted in April 1987, x-rays were again normal.  

Third, there is both positive and negative evidence of record regarding whether the Veteran's non-ischemic cardiomyopathy is related to his active service.  38 U.S.C.A. § 5107 (West 2002) (when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA is to give the benefit of the doubt to the claimant). 

The positive evidence includes: service treatment records; post-service private treatment records; the Veteran's statements; and Dr. Stauder's October 2012 letter.  Service and post-service treatment records confirm the Veteran's competent reports of lay-observable SOB long before his 2005 diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Post-service private treatment records indicate that SOB is a symptom of the Veteran's non-ischemic cardiomyopathy.  

Service treatment records also include an in-service finding of a prominent, slightly enlarged round heart, albeit not confirmed on x-rays.  According to Dr. Stauder, who reviewed the 1986 treatment records, including the normal x-rays, the Veteran's non-ischemic cardiomyopathy is related to the in-service findings.  Although Dr. Stauder did not specifically provide written rationale for his opinion, the Board finds it competent and probative.  By citing to the in-service treatment records, which include pertinent findings, he indirectly provided rationale and did so based on a review of the Veteran's service record.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (Board must assess the credibility and weight to be attached to medical opinions); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (Board must consider the weight to be placed on an opinion depending upon the reasoning employed to support the conclusion and the extent to which the physician reviewed prior clinical records and other evidence).  

The negative evidence includes: letters from co-workers, supervisors and the Veteran's spouse; and a VA examiner's October 2012 opinion.  The letters discuss the Veteran's state of health prior to and following his 2005 diagnosis.  They are negative in the sense that they indicate the Veteran was in good health prior to 2005.  The VA examiner's opinion, which rules out a relationship between the non-ischemic cardiomyopathy and the Veteran's active service, focuses on the absence of abnormalities shown on the September 1986 x-rays.  Although it is much more comprehensive than Dr. Stauder's opinion and supported by express rationale, it does not contemplate the Veteran's competent reports of SOB prior to 2005 or the history he reported on entrance into the service.  

Inasmuch as the evidence is in relative equipoise regarding whether the Veteran's non-ischemic cardiomyopathy initially manifested during active service, the Board resolves reasonable doubt in his favor and concludes that the condition was incurred in service.


ORDER

Service connection for non-ischemic cardiomyopathy is granted.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


